Matter of Isaac A. F. (Crystal F.) (2015 NY Slip Op 08502)





Matter of Isaac A. F. (Crystal F.)


2015 NY Slip Op 08502


Decided on November 19, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 19, 2015

Friedman, J.P., Sweeny, Renwick, Andrias, Moskowitz, JJ.


16178

[*1] In re Isaac A. F., etc., A Dependent Child Under Eighteen Years of Age, etc.,
andCrystal F., also known as Crystal A.F., Respondent-Appellant, Graham-Windham Services to Children and Families, Petitioner-Respondent.


Dora M. Lassinger, East Rockaway, for appellant.
Carrieri & Carrieri, P.C., Mineola (Ralph R. Carrieri of counsel), for respondents.
Tamara A. Steckler, The Legal Aid Society, New York (John A. Newbery of counsel), attorney for the child.

Order, Family Court, Bronx County (Monica Drinane, J.), entered on or about April 8, 2014, which, upon a fact-finding of permanent neglect, terminated respondent mother's parental rights and committed the custody and guardianship of the subject child to petitioner agency and the Commissioner of Social Services for the purpose of adoption, unanimously affirmed with respect to the fact-finding, and the appeal therefrom otherwise dismissed, without costs, as taken from a nonappealable portion of the order.
The finding of permanent neglect is supported by clear and convincing evidence that the agency made diligent efforts to strengthen the parental relationship by, among other things, scheduling visitation and providing the mother with referrals for services, and that, despite those efforts, the mother failed to plan for the child's future during the relevant time period (see Social Services Law § 384-b[7][a]). Although the mother completed programs in parenting skills and anger management, she behaved disruptively and violently during scheduled visits, and she failed to complete a therapy program, obtain suitable housing, gain insight into the obstacles preventing the return of the child, or benefit from the programs she attended (Matter of Isaiah Jaysean J. [Cierra Tassandra J.], 128 AD3d 438, 438-439 [1st Dept 2015], lv denied 25 NY3d 911 [2015]). Family Court properly relied on past findings of neglect and properly drew a negative inference from the mother's failure to testify at the fact-finding hearing or to present evidence to rebut the agency's case (see Matter of Alexis C. [Jacqueline A.], 99 AD3d 542, 542-543 [1st Dept 2012], lv denied 20 NY3d 856 [2013]; see also Matter of Deime Zechariah Luke M. [Sharon Tiffany M.], 112 AD3d 535, 536 [1st Dept 2013], lv denied 22 NY3d 863 [2014]).
No appeal lies from the dispositional portion of Family Court's order, as the record shows that the mother defaulted at the dispositional hearing by failing to appear without explanation (see Matter of Natalie Maria D. [Miguel D.], 73 AD3d 536, 537 [1st Dept 2010]). Were we to review the dispositional portion of the order, we would find that a preponderance of the evidence shows that the child's best interests would be served by terminating the mother's parental rights and freeing the child for adoption by his foster mother's adult son, who has become a certified [*2]foster parent and wants to adopt the child (see Matter of Star Leslie W., 63 NY2d 136, 147-148 [1984]; Isaiah Jaysean J., 128 AD3d at 439; see also Matter of Michael B., 80 NY2d 299, 318 [1992]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: November 19, 2015
CLERK